                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiff,                                 8:19CR287

    vs.                                                    AMENDED
                                                            ORDER
EDWARD MILLER,

                Defendant.


    IT IS ORDERED:

    1)    Defendant’s Initial Appearance and Arraignment will be held at 1:40
          p.m. on March 25, 2020 before the undersigned magistrate judge.

    2)    Defendant, defense counsel, and counsel for the government shall
          attend.

    3)    The defendant will appear by videoconference. At the time of the hearing,
          the defendant must be connected to the videoconference bridge assigned
          to Judge Zwart using one of the following methods:

          -   From a computer:

                 a.     Using Internet Explorer 11, connect to https://aomobile-
                        west.uc.uscourts.gov/call/3000000.

                 b.     When prompted, download the Cisco Jabber Guest add-on.
                 c.     Then enter meeting room number 3111041#.
          -   From a tablet or smartphone:

                 a.     Download the free Guest Access-Cisco Jabber app from
                        the App store.

                 b.     At the time of the meeting, copy the following URL address
                        https://aomobile-west.uc.uscourts.gov/call/3000000

                 c.     In the Jabber Guest app, click the [-] icon
             d.    Tap Enter your calling URL. In the screen that opens,
                   paste the copied URL address.

             e.    Tap Call.

             e.    Using the keypad within the app, enter meeting room
                   number 3111041#. Note: if the keypad is not visible or
                   disappears, tap the middle of the screen and it will appear in
                   a menu bar at the bottom.

     -    From a video conference unit:

             a.    Dial the IP Address: 63.241.40.88 or the ISDN number 858-
                   812-0972,

             b.    When prompted, dial meeting room number 3111041#.

4)   Counsel for the parties, supervising officers, and any proposed third-party
     custodians may attend the hearing by either:

     a.      Videoconference using the instructions outlined in Paragraph 3,
                                         or
     b.      Telephone by calling 858-812-0972, and when prompted, dialing
             meeting room number 3111041#.

5)   Any party who intends to call a witness (other than a supervising officer or
     a proposed third-party custodian) must promptly contact the chambers of
     the undersigned magistrate judge to set a telephone conference regarding
     the issues to be addressed by the witness’ testimony and the method of
     appearance to be used by that witness.



                                       BY THE COURT:

                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge
